Citation Nr: 9925976	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-27 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 26, 1971 to 
October 27, 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision by the 
Washington, DC Regional Office (RO) of the VA which 
determined that service connection was not warranted for a 
psychiatric disability.  On March 14, 1994, the veteran was 
notified of this decision and of the determination that he is 
not entitled to pension benefits because he does not have 90 
days of wartime service.  He was notified of his procedural 
and appellate rights.  On March 13, 1995, an application for 
service connection for a psychiatric disability was received 
which is accepted as the veteran's notice of disagreement.  
Thereafter, in a December 1995 rating decision, basic 
eligibility for VA nonservice-connected pension benefits was 
denied.  A statement of the case was mailed to the veteran in 
March 1996.  The veteran's substantive appeal was received in 
October 1996.  The Board notes that although the veteran's 
substantive appeal does not appear timely as to the service 
connection issue, this is because the veteran was informed 
that he had until January 1997 to perfect his appeal.  As 
such, the substantive appeal is accepted as timely.  


FINDING OF FACT

The veteran did not have the requisite service for receipt of 
VA nonservice-connected pension benefits as he is not shown 
to have served on active duty for 90 days during a period of 
war or to have been discharged from service because of a 
service-connected disability.



CONCLUSION OF LAW

The veteran is not eligible to receive VA nonservice-
connected pension benefits.  38 U.S.C.A. §§ 1501, 1521, 5107 
(West 1991 ); 38 C.F.R. §§ 3.2, 3.3 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
meets the basic eligibility requirements for VA nonservice 
connected pension benefits.  In this regard, it is noted that 
the basic eligibility requirements for nonservice- connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  38 
U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.3(a) (1998).

As noted above, the veteran served on active duty from August 
26, 1971 to October 27, 1971.  The veteran is not currently 
service-connected for any disability.  As stated previously, 
basic eligibility to pension requires 90 days of active 
service during wartime, or if service was less than 90 days, 
that the veteran be discharged from service because of a 
service-connected disability.  The veteran served on active 
duty for a period of less than 90 days, and he is not shown 
to have been discharged from service for medical reasons due 
to a service-connected disability.  

Thus, since the veteran does not meet the basic eligibility 
requirements for VA nonservice-connected pension benefits, 
his claim must be denied by operation of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Board has no discretion 
and must apply the law and regulations as stated.  


ORDER

The veteran does not have basic eligibility for VA 
nonservice-connected pension benefits.

REMAND

In his substantive appeal, the veteran asserts that he has 
been deemed totally disabled by the Social Security 
Administration.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in Roberts v. Derwinski, 2 Vet. App. 387 (1992), stated that 
the documents from the Social Security Administration 
pertaining to the veteran's receipt of Social Security should 
be considered.  Thus, the RO should obtain all the 
documentation pertaining to any claim of the veteran for 
Social Security benefits and associate them with the claims 
folder for review.  Since this case is being remanded, all 
recent VA treatment records should also be requested.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records, which are not already 
in the claims file.

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for an acquired 
psychiatric disability.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals







